Title: From Benjamin Franklin to Henry Laurens, 20 March 1783
From: Franklin, Benjamin
To: Laurens, Henry


Sir,Passy, March 20. 1783
I received your Favour of the 6th Instant, with a Copy of the Bill for the provisional Establishment of Commerce, & Mr Day’s Tract. I am much oblig’d by your kind Attention in sending them.
I am glad you happen to be on the Spot to say what ought to be said respecting the pretended Loyalists. Setting them in their true Light must be of great Service. The World had never seen a more universally Loyal People than the Americans who were forc’d by the mad Measures of the Ministry to take up Arms in Defence of their Rights. They did it with Reluctance. They were truly Loyalists. Very few if any of these Pretenders had any such Principle, or any Principle but that of taking care of themselves by securing Safety with a Chance of Emolument & Plunder. They fancied the King’s Side would prove the strongest. Could they have foreseen our Success, they would never have oppos’d us, nor would England have been dunn’d with their Claims of Recompense for their Loyalty!
The Bill for establishing Commerce, is, I hear, to be new modeled: I shall be glad to be inform’d of the Alterations as soon as possible. I do not like the Delay of the definitive Treaty by the Detention so long of Mr Oswald, nor the Delay of Evacuating New York. If these Delays are lengthen’d much more, I shall suspect an Intention of renewing the Quarrel. I hope you will not fail to come with Mr Oswald if he returns hither, or with whoever shall come in his Place.
Mr Adams has communicated nothing to me on the Subject of the anonymous Letters. I hear frequently of his Ravings against M de Vergennes & me whom he suspects of Plots against him which have no Existence but in his own troubled Imagination. I take no Notice, & we are civil when we meet. In removing my Papers I have found a second of those Letters with the Bruxelles Mark also, but dated at Ghent 8 May 1782.
There is now a Talk of employing the Mediators at the definitive Treaty. I do not know why nor what they are to mediate the important Points being settled.
We have no News here yet of the Reception of the Preliminaries in America; nor any Letters later than the Beginning of January.
The Court of Spain has agreed to the Boundaries, or at least express’d its Acquiesience in those establish’d by England & America: so that we shall be free from the Difficulty expected from that Quarter.
My Grandson is sensible of the Honour done him by your kind Remembrance, and presents his respectful Compliments with mine. We join also in Compliments to your amiable Son and Daughter.
With sincere Esteem and Affection, I am, Sir, Your most obedient & most humble Servant
B Franklin
 
Notation: B. Franklin 20th March 1783 Reced. 31st. Ansd 4th April.
